DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "special" in claims 1-5 and 7-18 is a relative term which renders the claim indefinite.  The term "special" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of “special” are unclear.  Accordingly, the applicant’s use of “special” through the claims has been treated in view of the broadest reasonable interpretation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject t to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14, 18 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wnek et al. (US 6,299,052B1) (hereafter Wnek).
With respect to claim 1, Wnek teaches a device for welding rod-shaped electrical conductors (24), the device comprising a compression space (4) for receiving two connection regions of the conductors to be connected, the connection regions extending in a first axial direction (x-axis) (figures), the compression space being defined by a working surface (entire plane of 20) of a sonotrode (18), which transmits ultrasonic vibrations, and a counterface of an anvil (16/26) at two opposite sides in a second axial direction (z-axis) and by a boundary surface of a slider element (6/30), which is displaceable in the second axial direction (z-axis), and a boundary surface of a boundary element (8/12) on two opposite sides in a third axial direction (y-axis), characterized in that in a special contact zone (plurality of workfaces 20), which is a section of the working surface of the sonotrode and serves to subject at least one connection region to ultrasonic vibrations, the working surface has a surface configuration that differs from a contact zone formed by the remaining working surface (the portion of the plane without the plurality of workfaces 20). 
With respect to claim 2, Wnek teaches that the special contact zone (plurality of workfaces 20) is disposed adjacent to the boundary element (8/12). 

With respect to claim 4, Wnek teaches that the contact zone has a surface configuration comprising profile elevations which extend in the third axial direction (y-axis) and at least some of which have a special profile cross-section, which differs from the profile cross-section in the contact zone, in the area of the special contact zone) (figure 13, note that some of the projections of Wnek have a flat top while others are pointed). 
With respect to claim 7, Wnek teaches that at least in a middle portion extending in the first axial direction (x-axis), the special contact zone has a special contact portion which is symmetric with respect to an axis of symmetry S running parallel to the third axial direction (y-axis) (the area of the two flat projections on each end in figure 13).
With respect to claim 8, Wnek teaches that the special contact zone is symmetric across its entire length (just the area of the two flat projections on each end in figure 13). 
With respect to claim 9, Wnek teaches that the axis of symmetry S is formed by a centerline M of the working surface, said centerline M running parallel to the third axial direction (y-axis) (figures, note that a centerline can be run through the structure of Wnek).
With respect to claim 10, Wnek teaches that the special contact zone is discontinuous (broadest reasonable interpretation) (figure 13). 
With respect to claim 11, Wnek teaches that at least one profile elevation formed in the area of the axis of symmetry S extends across the entire width B of the working surface (figure 13). 
With respect to claim 12, Wnek teaches that the special contact zone extends across only part of the length (broadest reasonable interpretation) of the contact zone in the first axial direction (x-axis) (figure 13).

With respect to claim 14, Wnek teaches that the special contact zone is disposed toward (broadest reasonable interpretation) a working surface end (figures).
With respect to claim 18, Wnek teaches a sonotrode (18) for a device for welding rod-shaped electrical conductors (24), characterized in that in a special contact zone (plurality of workfaces 20), which is a section of the working surface (entire plane of 20) of the sonotrode (16) and serves to subject at least one connection region of an electrical conductor  to ultrasonic vibrations, the working surface  has a surface configuration that differs from a contact zone formed by the remaining working surface (the portion of the plane without the plurality of workfaces 20) (figures).
With respect to claim 27, Wnek teaches that at least one profile elevation formed in the area of the axis of symmetry S extends across the entire width B of the working surface (Figure 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wnek.
With respect to claims 15-17, Wnek is silent with respect to the width of the special contact zone; however, it is the examiner position that the width of special contact zone is merely an obvious design choice that would be dependent on the size of the conductors being joined. Accordingly, at the time of the invention it would have been obvious to one of ordinary skill in the art to utilize a width of less than 2mm, 1.5mm, or 1mm in order to provide the desired amount of contact area to form a high strength bond.  Where the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  (In re Aller, 220 F.2d 454, 456 (CCPA 1955)).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wnek as applied to claims 1 and 4 above, and further in view of DE-102012111734A1 (hereafter DE ‘734).
With respect to claims 5-6, Wnek does not teach the special profile cross-section has a reduced profile height h compared to the profile cross-section; and that the reduced profile height h is formed by a flattened portion or a rounded portion of a profile peak of the profile cross-section.  
However, DE ‘734 teaches a working surface wherein the special profile cross-section has a reduced profile height h (78) compared to the profile cross-section (figure 3; and paragraphs 49-52); and that the reduced profile height h is formed by a flattened portion or a rounded portion of a profile peak of the profile cross-section (figure 3; and paragraphs 49-52).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the flattened portion of DE ‘734 in the apparatus of Wnek in order to more easily interest with stands of small cross-section.

Response to Arguments
Applicant's arguments filed 10/13/21 have been fully considered but they are not persuasive.
The applicant argues that the term “special” in claims 1-5 and 7-18, is not proven indefinite. According to the wording of the claims, the special contact zone is a section of the working surface of the sonotrode. “Special” ordinarily means “readily distinguishable from others of the same category.” Merriam-Webster Dictionary of the English Language (2021). Therefore, the claims provide a reference to which portion of the contact zone is “special,” since it clearly indicates that the contact zone is provided differently from the rest of the working surface (which also serves as a contact zone) and is therefore “readily distinguishable from others of the same category,” or “special.” Contrary to the indication in the Office Action, claim terminology need not be “defined by the claim” in order to qualify as definite. Furthermore, the specification need not “provide a standard for ascertaining the requisite degree” when the term at issue is not one of degree, but rather simply a term indicating a difference. Hence, a skilled artisan would be reasonably apprised of the scope of the claims, and withdrawal of the rejections based on indefiniteness is respectfully requested.
The examiner respectfully disagrees.  Even in view of the Merriam-Webster definition the term “special” and its interpretation is relative to the viewers opinion, i.e., one person might believe something is special while another does not.  In addition, the “readily distinguishable” language set forth in the definition is relative to a person’s point of view and does not add clarity to the indefiniteness of the claimed subject matter.
The applicant also argues that while the grooved working surfaces 20 arranged in the respective corner areas of the horn 18 are each interrupted by non-grooved side surfaces, these non-grooved side surfaces do not form “working surfaces” (see Fig. 13). Moreover, the embodiment of the horn 18 according to Wnek has another purpose, namely that the working 
	The examiner respectfully disagrees because any surface on the upper plane of the welding tip (18) can reasonably be considered a working surface, especially when the gathering tool/block (30) is slid across that plane/surface(s) thereby gathering the wire nest. Accordingly, in view of this teaching and the indefiniteness of “special” the surface(s) of Wnek can reasonably be considered a special contact zone.  The examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KILEY S STONER/Primary Examiner, Art Unit 1735